  Case 1:21-cv-00785-LPS Document 11 Filed 06/29/21 Page 1 of 1 PageID #: 88




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 INTERNATIONAL BUSINESS                         )
 MACHINES CORPORATION,                          )
                                                )
                        Plaintiff,              )
                                                )     C.A. No. 21-785 (LPS)
            v.                                  )
                                                )
 FINJAN BLUE LLC AND FINJAN                     )
 HOLDINGS LLC,                                  )

                        Defendants.


                   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

                 Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff International Business

Machines Corporation hereby voluntarily dismisses the above-captioned action with prejudice.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Rodger D. Smith II

                                                    Jack B. Blumenfeld (#1014)
                                                    Rodger D. Smith II (#3778)
                                                    Cameron P. Clark (#6647)
                                                    1201 North Market Street
OF COUNSEL:                                         P.O. Box 1347
                                                    Wilmington, DE 19899
Peter Chaffetz                                      (302) 658-9200
CHAFFETZ LINDSEY LLP                                jblumenfeld@morrisnichols.com
1700 Broadway, 33rd Floor                           rsmith@morrisnichols.com
New York, NY 10019                                  cclark@morrisnichols.com
(212) 257-6960
                                                    Attorneys for Plaintiff
June 29, 2021
